TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00162-CV


Niteclubs Enterprises, Inc. and Warren H. Dronebarger, Appellants


v.


Gregory L. Winborn and Cherub Enterprises, Inc., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-03-001009, HONORABLE RHONDA HURLEY, JUDGE PRESIDING


O R D E R


	On May 4, 2010, this Court abated this appeal because appellants Niteclubs
Enterprises, Inc. and Warren H. Dronebarger had filed a notice of bankruptcy with this Court.  See
11 U.S.C. § 362(a) (2009); Tex. R. App. P. 8.1, 8.2.  Appellants have filed a motion to reinstate the
appeal with certified copies of the orders lifting the bankruptcy stay to allow appellants to pursue this
appeal.  See Tex. R. App. P. 8.3(a).  Appellants also ask this Court to set new appellate deadlines.
They further certify that appellees do not oppose this motion.  Accordingly, we grant appellants'
motion and reinstate the appeal.  We further set the deadline for appellants to file their briefs to be
within 30 days from the date of this order.  See Tex. R. App. P. 38.6(d).


					__________________________________________
					Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Filed:   July 9, 2010